Exhibit 10.1(a)

THIRD AMENDMENT TO INDUSTRIAL COMPLEX LEASE

THIS THIRD AMENDMENT TO INDUSTRIAL COMPLEX LEASE (this “Amendment”) is made and
entered into as of January 16, 2007, by and between BRCP CARIBBEAN PORTFOLIO,
LLC, a Delaware limited liability company (“Landlord”), and ACCURAY
INCORPORATED, a California corporation (“Tenant”).


RECITALS

A.                                   Landlord (as successor in interest to MP
Caribbean, Inc., a Delaware corporation) and Tenant are parties to that certain
Industrial Complex Lease, dated July 9, 2003 (the “Original Lease”), which
Original Lease has been previously amended by that certain First Amendment to
Industrial Complex Lease, dated December 9, 2004, and that certain Second
Amendment to Industrial Complex Lease (the “Second Amendment”), dated September
25, 2006 (collectively, the “Lease”).  Pursuant to the Lease, Landlord has
leased to Tenant space currently containing approximately 125,568 rentable
square feet (the “Premises”) described as approximately 40,000 rentable square
feet of space in that certain building located at 1310 Chesapeake Terrace,
Sunnyvale, California, approximately 32,576 rentable square feet of space in
that certain building located at 1314 Chesapeake Terrace, Sunnyvale, California
and approximately 52,992 rentable square feet of space in that certain building
located at 1315 Chesapeake Terrace, Sunnyvale, California (each of the foregoing
a “Building” and together, collectively, the “Buildings”), which are a part of
the approximately 253,540 rentable square foot industrial complex commonly known
as Caribbean Corporate Center (the “Industrial Complex”).

B.                                     Tenant and Landlord mutually desire that
the Lease be amended on and subject to the following terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

1.                                       Amendment.  Effective as of the date
hereof (unless different effective date(s) is/are specifically referenced in
this Section), Landlord and Tenant agree that the Lease shall be amended in
accordance with the following terms and conditions:

1.1                                Expansion Space Improvements.

1.1.1                        Tenant hereby acknowledges and agrees that on
December 19, 2006, Landlord delivered to Tenant at that portion of the Premises
located in the Building at 1315 Chesapeake Terrace, Sunnyvale, California (the
“Carpet Delivery Date”) the new carpeting described in Section 1 of Exhibit B to
the Second Amendment (the “Carpeting”).  Notwithstanding anything in the Second
Amendment to the contrary, Landlord shall have no obligation to install the
Carpeting at the Premises nor to provide any allowance or other incentive in
connection with the same, except as expressly provided below.  On or before June
1, 2007, Tenant shall install the Carpeting at the Premises in accordance with
the terms and conditions hereof and otherwise in accordance with the terms of
the Lease.  Landlord shall have the right to approve the contractor to be
retained by Tenant to install the Carpeting in the Premises.  Tenant shall be
responsible for all elements of the

1


--------------------------------------------------------------------------------


installation of the Carpeting at the Premises.  Landlord’s approval of the
contractors to install the Carpeting shall not be unreasonably withheld.

Provided Tenant is not in default under the Lease, as amended hereby, beyond any
applicable notice and cure periods, Landlord agrees to contribute up to
$37,992.00 (“Landlord’s Contribution”) toward the cost of installing the
Carpeting in the Premises.  Landlord’s Contribution shall be paid to Tenant
within thirty (30) days following receipt by Landlord of (a) receipted bills
covering all labor expended in connection with the installation of the Carpeting
in the Premises; (b) a sworn contractor’s affidavit from the contractor and a
request to disburse from Tenant containing an approval by Tenant of the work
done; (c) full and final waivers of lien; and (d) the certification of Tenant
and its contractor that the Carpeting has been installed in a good and
workmanlike manner and in accordance with applicable laws, codes and
ordinances.  Landlord’s Contribution shall be disbursed in the amount reflected
on the receipted bills meeting the requirements above.  Notwithstanding anything
herein to the contrary, Landlord shall not be obligated to disburse any portion
of Landlord’s Contribution during the continuance of an uncured default under
the Lease, as amended hereby, and Landlord’s obligation to disburse shall only
resume when and if such default is cured.

Tenant is solely responsible for the condition and repair of the Carpeting and
any damage caused to the Carpeting.  None of the Indemnities (as defined in
Article 21 of the Original Lease) shall be liable and Tenant hereby waives all
claims against them for any damage to the Carpeting (except to the extent the
same is caused by the gross negligence or willful misconduct of Landlord) and/or
injury caused by the presence of such Carpeting in the Premises.  Tenant shall
protect, indemnify and hold the Indemnitees harmless from and against any and
all loss, claims, liability or costs (including court costs and attorney’s fees)
incurred by reason of any damage to the Carpeting (excluding any damage caused
by the gross negligence or willful misconduct of Landlord) and/or any injury
caused by the presence of the Carpeting in the Premises.  The foregoing
provisions of this Section 1.1 shall survive the termination of the Lease, as
amended hereby, with respect to any claims or liability accruing prior to such
termination.

1.1.2                       Notwithstanding anything herein or in the Second
Amendment to the contrary, Tenant hereby acknowledges and agrees that (a) except
with respect to the performance of any restoration or repairs on the base
Building systems in the Expansion Space required of Landlord pursuant to Section
9 of the Second Amendment (as referenced in Paragraph 3 of Exhibit B to the
Second Amendment) (the foregoing exception referred to herein as the
“Exception”), as of the Carpet Delivery Date, Landlord has fully satisfied
Landlord’s obligations with respect to the completion of the Expansion Space
Improvements set forth in Exhibit B to the Second Amendment and Tenant hereby
waives any claims against the Indemnitees with respect to any Expansion Space
Improvements described in Exhibit B to the Second Amendment that were not
complete as of the Carpet Delivery Date, and (b) Tenant hereby accepts the
Expansion Space in its as-is condition as of the Carpet Delivery Date, except
with respect to the Exception.

2


--------------------------------------------------------------------------------


1.1.3                       Landlord and Tenant acknowledge and agree that,
notwithstanding anything set forth herein to the contrary, the following
obligation of Landlord pursuant to Paragraph 1 of Exhibit B to the Second
Amendment shall remain in full force and effect: Landlord’s obligation to obtain
from the appropriate governmental authorities all approvals necessary for the
occupancy of the Premises with respect to the Expansion Space Improvements
actually performed by Landlord or its contractors in the Expansion Space (the
fifth sentence of Paragraph 1 of Exhibit B to the Second Amendment).

1.2                                 Expansion Effective Date.  Landlord and
Tenant hereby acknowledge and confirm that the Expansion Effective Date occurred
on November 15, 2006, and that as of the Expansion Effective Date, Tenant’s
obligation to pay the minimum guaranteed rental with respect to the Expansion
Space set forth in the Second Amendment commenced.

2.                                       Miscellaneous.

2.1                                This Amendment sets forth the entire
agreement between the parties with respect to the matters set forth herein. 
There have been no additional oral or written representations or agreements. 
Under no circumstances shall Tenant be entitled to any rent abatement,
improvement allowance, leasehold improvements, or other work to the Premises, or
any similar economic incentives that may have been provided Tenant in connection
with entering into the Lease, unless specifically set forth in this Amendment or
the Second Amendment.

2.2                                Except as herein modified or amended, the
provisions, conditions and terms of the Lease shall remain unchanged and in full
force and effect.

2.3                                In the case of any inconsistency between the
provisions of the Lease and this Amendment, the provisions of this Amendment
shall govern and control.

2.4                                Submission of this Amendment by Landlord is
not an offer to enter into this Amendment but rather is a solicitation for such
an offer by Tenant.  Landlord shall not be bound by this Amendment until
Landlord has executed and delivered the same to Tenant.

2.5                                The capitalized terms used in this Amendment
shall have the same definitions as set forth in the Lease to the extent that
such capitalized terms are defined therein and not redefined in this Amendment.

2.6                                Tenant hereby represents to Landlord that
Tenant has dealt with no broker in connection with this Amendment.  Tenant
agrees to indemnify and hold Landlord, its members, principals, beneficiaries,
partners, officers, managers, investors, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents harmless
from all claims of any brokers claiming to have represented Tenant in connection
with this Amendment.  Landlord hereby represents to Tenant that Landlord has
dealt with no broker in connection with this Amendment.  Landlord agrees to
indemnify and hold Tenant, its members, principals, beneficiaries, partners,
officers, directors, employees, and agents, and the respective principals and
members of any such agents harmless from all claims of any brokers claiming to
have represented Landlord in connection with this Amendment.

3


--------------------------------------------------------------------------------


2.7                                Each signatory of this Amendment represents
hereby that he or she has the authority to execute and deliver the same on
behalf of the party hereto for which such signatory is acting.  Tenant hereby
represents and warrants that neither Tenant, nor any persons or entities holding
any legal or beneficial interest whatsoever in Tenant, are (i) the target of any
sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App.  § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons.” If the foregoing representation is untrue at any time during the Term,
an uncured event of default under the Lease will be deemed to have occurred,
without the necessity of notice to Tenant.

2.8                                Redress for any claim against Landlord under
the Lease and this Amendment shall be limited to and enforceable only against
and to the extent of Landlord’s interest in the Building.  The obligations of
Landlord under the Lease are not intended to and shall not be personally binding
on, nor shall any resort be had to the private properties of, any of its
trustees or board of directors and officers, as the case may be, its investment
manager, the general partners thereof, or any beneficiaries, stockholders,
employees, or agents of Landlord or the investment manager.

IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of the date first written above.

4


--------------------------------------------------------------------------------


 

LANDLORD:

 

 

 

BRCP CARIBBEAN PORTFOLIO, LLC,
a Delaware limited liability company

 

 

 

 

 

By:

 

/s/ Craig Vought

 

 

 

 

 

Name:

 

Craig Vought

 

 

 

 

 

 

Title:

 

Managing Partner

 

 

 

 

 

 

 

TENANT:

 

 

 

ACCURAY INCORPORATED,
a California corporation

 

 

 

By:

 

/s/ Chris A. Raanes

 

 

 

 

 

Name:

 

Chris A. Raanes

 

 

 

 

 

 

Title:

 

COO

 

 

 

 

By:

/s/ Darren J. Milliken

 

 

 

Name:

Darren J. Milliken

 

 

 

 

Title:

General Counsel

 

 

5


--------------------------------------------------------------------------------